 4:20-cv-03066-RGK-PRSE Doc # 26 Filed: 04/27/21 Page 1 of 1 - Page ID # 126




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

LUKE LEFEVER,                                            4:20CV3066

                   Plaintiff,
                                                           ORDER
      vs.

IVAN CASTELLANOS, et al.,

                   Defendants.


       IT IS ORDERED that Plaintiff’s Objection to Motion for Extension of Time
to File a Responsive Pleading (Filing 25) is denied.

      Dated this 27th day of April, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
